Citation Nr: 1632060	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right upper extremity radiculopathy.

2.  Entitlement to an initial evaluation in excess of 10 percent for a traumatic brain injury (TBI).

3.  Entitlement to an initial evaluation in excess of 10 percent for a seizure disorder.

4.  Entitlement to an initial evaluation in excess of 30 percent for traumatic headaches. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, December 2010, and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  

This matter was previously before the Board in March 2015, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Concerning the claims on appeal, a review of the record reveals that there may be some missing private treatment records.  A June 2012 letter from Neurology Neurosurgery Clinic indicates that the Veteran was seen for treatment for pain in the right arm radiating to his fingers.  The letter also indicated that the Veteran was to be seen again in four weeks.  No other records from the Neurology Neurosurgery Clinic are contained in the claims file.  Additionally, throughout the period on appeal, the Veteran sought treatment from the Dr. J.B. of the Carolina Neurological Clinic.  Treatment records contained in the claims file are from May 2010, May 2011, and from April 2013 to February 2015.  The records from May 2011 indicate that the Veteran was to be seen for follow-up in three months.  As these records would be relevant to the evaluation of the Veteran's disability ratings; on remand, the Veteran's complete treatment records from Dr. J.B. of the Carolina Neurological Clinic and from the Neurology Neurosurgery Clinic should be obtained. Additionally, updated VA treatment records should also be obtained and associated with the claims file.  

Specifically with regard to the claim for an increased rating for a TBI, the March 2015 Board remand directed that a VA examination be conducted to determine the current severity of the Veteran's TBI.  During an April 2015 VA TBI examination, the examiner found that the Veteran had subjective symptoms including frequent insomnia, which mildly interfered with work, instrumental activities of daily living, or work, family, or other close relationships.  However, the examiner did not conduct neuropsychological testing.  This is a critical component in rating the current severity of the Veteran's TBI, as there is an indication that the Veteran has been diagnosed with a sleep disorder.  Private treatment records from Roper St. Francis Physician Partners from March 2013 to March 2014 include a diagnosis of insomnia.  As such, an adequate TBI examination testing all necessary components for rating purposes is needed. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records, to include from Dr. J.B. of the Carolina Neurological Clinic and from the Neurology Neurosurgery Clinic.  Request from the Veteran any authorization needed to obtain such records.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  The AOJ should obtain all outstanding VA treatment records, from the Charleston VA Medical Center and associated clinics, from March 2016 to present.  All obtained records should be associated with the evidentiary record.

3.  Then, afford the Veteran a VA examination with a qualified examiner, to address the current manifestations and severity of his service-connected TBI in compliance with the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination, and the examiner must specify in the examination report that these records have been reviewed.  All indicated tests, to include neuropsychological studies, must be conducted. All pertinent symptomatology and findings must be reported in detail.  

The examiner must comment upon the presence or absence, and the frequency or severity of the (1) physical, (2) cognitive, and (3) behavioral/emotional manifestations due to traumatic brain injury residuals.  The examiner should also address the functional and occupational impact of the disability.  

If a psychiatric disorder is diagnosed, the examiner should address whether any such psychiatric disorders are a behavioral/emotional manifestation of the Veteran's TBI.  

If deemed necessary, additional evaluation in one or more of these areas of dysfunction should be obtained so that there may be a complete picture of the Veteran's current residuals of TBI.

4.  Then, the claims must be readjudicated.  If the determinations of any or all of the claims remain unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

